   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 1 of 54



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
SHAILENDRA JOSHI,

                      Plaintiff,
                                                17-cv-4112 (JGK)
           - against –
                                                OPINION AND ORDER
THE TRUSTEES OF COLUMBIA UNIVERSITY
IN THE CITY OF NEW YORK, COLUMBIA
UNIVERSITY IN THE CITY OF NEW YORK,
and COLUMBIA UNIVSERSITY COLLEGE OF
PHYSICIANS AND SURGEONS,

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     Dr. Shailendra Joshi, an anesthesiologist at Columbia

University College of Physicians and Surgeons (“CUCPS”), an

affiliate of Columbia University in the City of New York (the

“University”), brings this action against CUCPS, the University,

and the Trustees of the University (together with CUCPS and the

University, the “defendants”).      After this Court’s Opinion and

Order on the defendants’ motion to dismiss, ECF No. 38, there

are four remaining causes of action for (1) breach of contract,

(2) breach of the covenant of good faith and fair dealing,

(3) promissory estoppel, and (4) violation of Section 715-b of

the New York Non-Profit Revitalization Act of 2013, N.Y. Not-

for-Profit Corp. Law § 715-b.      Dr. Joshi alleges that the

defendants retaliated against him or otherwise failed to protect

him from retaliation because he made an allegation of research

misconduct against a distinguished colleague.        The plaintiff
                                1
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 2 of 54



initiated this case by filing a complaint on June 1, 2017, which

he amended on August 31, 2017.     On May 29, 2018, this Court

granted in part and denied in part the defendants’ motion to

dismiss.   The plaintiff then moved for a temporary restraining

order and a preliminary injunction to prevent the defendants

from closing his lab.    This Court denied the motions for a

temporary restraining order and preliminary injunction on

July 23, 2020 and August 31, 2020 respectively.        The defendants

now move for summary judgment dismissing all the remaining

causes of action pursuant to Federal Rule of Civil Procedure 56.

For the following reasons, the defendants’ motion for summary

judgment is granted.

                             I. BACKGROUND

      A. Events Prior to the Research Misconduct Allegation

                   1. Employment at the University

     Dr. Joshi joined the University in 1997 as an Assistant

Professor of Anesthesiology in the Department of Anesthesia (the

“Department”) in the Neuroanesthesiology Division.         See Defs.’

56.1 Stmt. ¶ 1.    Upon accepting his initial offer of employment,

Dr. Joshi signed an employment agreement, but he did not enter

into any other agreements.     Id. ¶¶ 2-3; Wegrzyn Decl. Ex. B,

Joshi Tr. 13.   Dr. Joshi’s appointment is evaluated for renewal

every two years.   See Joshi Decl. ¶ 2.



                                   2
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 3 of 54



     Dr. Joshi’s initial offer of employment provided that Dr.

Joshi would have “teaching, research and administrative duties”

as well as “professional clinical services incident to [his]

employment.”    Wegrzyn Decl. Ex. A.     Part of his remuneration as

an Assistant Professor was for “clinical supplement[s]” in

addition to his “base salary.”     Id.   Throughout his time as a

professor at the University, Dr. Joshi has made clear that he

believes his clinical assignments interfere with his research.

One such assignment was administration of anesthesia to patients

receiving electroconvulsive therapy (“ECT”).        The amount of

clinical assignments for a professor in the Department

traditionally is tied to the amount of external funding that a

professor has for research.     See Wegrzyn Decl. Ex. N, Division

Chief Tr. 49.

     Faculty members who received funding through a research

grant were guaranteed a specified amount of non-clinical time

that they could devote to research.      Id.   This is also known as

protected research time.    The Department covers the cost of

non-clinical time that is not supported by external funding.

See Defs.’ 56.1 Stmt. ¶ 9.     From March 2001 to February 2006,

Dr. Joshi had a K08 grant from the National Institute of General

Medical Sciences that guaranteed him 75% protected research

time.   Wegrzyn Decl. Ex. C; Defs.’ 56.1 Stmt. ¶ 10.        He had two

R01 grants from the National Cancer Institute from September

                                   3
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 4 of 54



2008 to July 2014 and April 2011 to March 2017, each of which

guaranteed him 30% protected research time.       Wegrzyn Decl. Ex.

C; Defs.’ 56.1 Stmt. ¶ 11.      From November 2013 to July 2018, Dr.

Joshi submitted seven grant proposals to the National Cancer

Institute or the National Institutes of Health, but he did not

receive funding from any of those proposals, although one

remains pending.    Id.    Therefore, Dr. Joshi’s external funding

guaranteed him 75% protected research time from March 2001 to

February 2006, 60% protected research time from April 2011

through July 2014, and 30% protected research time from August

2014 through March 2017.      See Defs.’ 56.1 Stmt. ¶¶ 10, 13.

Based on external funding, Dr. Joshi was not guaranteed any non-

clinical time after March 2017 because he did not secure

external funding.    Id. ¶ 13.    Dr. Joshi never was given less

non-clinical time than the amount guaranteed by his external

funding.   See Wegrzyn Decl. Ex. B, Joshi Tr. 178; Wegrzyn Decl.

Ex. O at Exs. A & B.      The plaintiff contends that, despite the

amounts of protected research time he was owed as a function of

his external funding, there was a Department practice of

providing for more non-clinical time in addition to the amount

strictly guaranteed by external funding.       See Joshi Decl. ¶ 30.

The defendants contend that Dr. Joshi was not entitled to any

non-clinical time beyond the protected research time he was

guaranteed from external grants.

                                    4
    Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 5 of 54



     Soon after joining the Department, Dr. Joshi expressed his

disagreement with the former Division Chief and became engulfed

in interpersonal conflicts with the Division Chief in various

contexts. 1   For example, in 2001, Dr. Joshi emailed the Division

Chief claiming that the Division Chief unfairly allocated non-

clinical time, and in July 2005, Dr. Joshi sent 2 emails

accusing the Division Chief of lying and poor leadership.             See

Wegrzyn Decl. Exs. E, F, G; Defs.’ 56.1 Stmt. ¶¶ 16-17.             In

2009, Dr. Joshi sent several emails to the Division Chief and

then-Chair of the Department, Dr. Margaret Wood, alleging that

the Division Chief had made “repeated threats of firing” Dr.

Joshi as a form of “intimidation for protesting the

misallocation of [his] K08 time.”         Wegrzyn Decl. Ex. H.      The

Division Chief responded that the Division Chief “never

threatened to fire [Dr. Joshi]” to which Dr. Joshi replied “YOU

ARE WRONG YOU SAID IT IN 2004, in 2006 and in CORROL [sic]

HIRSCHMAN’S OFFICE WHERE YOU SAID THAT ‘I HAD DUG MY GRAVE’, ‘I

SHOULD SEEK ANOTHER JOB’ AND ‘THAT MY ACADEMIC CARRER [sic] IS

OVER.’”   Id.   To resolve any dispute about non-clinical time, in

2009, the Division Chief told Dr. Joshi that the Division Chief

“would like to sit down with [Dr. Joshi]” in order to “discuss

[Dr. Joshi’s] non-clinical time.”         Wegrzyn Decl. Ex. I.      Dr.


1 Due to the nature of Dr. Joshi’s allegation of research misconduct against
the Division Chief, this Opinion and Order refers to this individual only as
the “Division Chief.”
                                      5
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 6 of 54



Joshi declined the offer to discuss the non-clinical time and

told the Division Chief he was “fed up with lies and half truthe

[sic] deception and spin.”     Id.; Wegrzyn Decl. Ex. B, Joshi Tr.

298.    In January 2011, Dr. Joshi emailed a colleague that the

Department’s actions “fit[] into the pattern of ongoing

discrimination against my research an [sic] continued denial of

opportunities, whether they are lab space, research time,

departmental funds, promotion, tenure, access to medical

student, fellows and residents, teaching and administrative

opportunities” that has been “very destructive to my career.”

Wegrzyn Decl. Ex. J.     This rancorous interpersonal conflict

between Dr. Joshi and the Division Chief predated Dr. Joshi’s

allegation of research misconduct against the Division Chief,

which happened years later.

                       2. Clinical Time and ECTs

       When Dr. Joshi’s K08 grant was in effect, Dr. Joshi had 75%

protected research time and did not perform ECTs.        See Defs.’

56.1 Stmt. ¶ 26.     In February 2006, when the K08 grant lapsed,

Dr. Joshi no longer had protected research time and resumed

ECTs.    Id. ¶ 27.   When possible, the Department accommodated Dr.

Joshi’s request not to be assigned to ECTs.       Id. ¶ 29.    However,

performing ECTs was a responsibility of the physicians in the

Neuroanesthesia Division.     See Wegrzyn Decl. Ex. K, Wood Tr. at

105.    In or around the time Dr. Joshi received his two R01

                                   6
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 7 of 54



grants, he had protected research time and the Department

stopped assigning him ECTs.     See Defs.’ 56.1 Stmt. ¶¶ 30-31;

Wegrzyn Decl. Ex. B, Joshi Tr. 179, 184.        At one point in 2012,

Dr. Joshi came to an agreement with the Department to limit his

assignments to ECTs, but Dr. Wood emailed that “under no

circumstances” would she “guarantee” more non-clinical time than

was guaranteed by Dr. Joshi’s external funding.        Jeremias Decl.

Ex. 9.

                3. Promotion to Associate Professor

     Dr. Wood and others in the Department repeatedly approached

Dr. Joshi to encourage him to prepare his promotion materials.

For example, in June 2011, Dr. Wood emailed Dr. Joshi to set up

a meeting to “move ahead with [his] promotion.”        Wegrzyn Decl.

Ex. R.   Dr. Joshi declined to meet with Dr. Wood regarding his

promotion because Dr. Joshi allegedly believed the promotion

process would be “an unfair and hostile process.”        Wegrzyn Decl.

Ex. S.   By August 2011, Dr. Joshi withdrew himself from

consideration for promotion.     See Wegrzyn Decl. Ex. B, Joshi Tr.

246; Wegrzyn Decl. Ex. S.     In June 2014, members of the

Department again encouraged Dr. Joshi to apply for a promotion,

and the Vice Chair of Research in the Department, Dr. Emala,

agreed to “attend every meeting” relating to Dr. Joshi’s

promotion.   Wegrzyn Decl. Ex. T.       However, Dr. Joshi told Dr.

Emala to “just forget it” and that Dr. Joshi would put the

                                    7
     Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 8 of 54



promotion “in the back burner” because Dr. Joshi believed it

would be “exceedingly painful to go to someone like Wood who is

morally bankrupt and dishonest, basically I see her as pure

evil.”    Id.

      In March 2015, Dr. Joshi emailed Dr. Wood requesting a

promotion, noting that his previous grant proposal denials were

in part because he had not received a promotion.          See Wegrzyn

Decl. Ex. U; Wegrzyn Decl. Ex. B, Joshi Tr. 306.          However, Dr.

Joshi never sought an in-person meeting with Dr. Wood.           See

Wegrzyn Decl. Ex. B, Joshi Tr. 321.        In fact, over two years

later in October 2017, when asked why he was still at the

Assistant Professor rank, Dr. Joshi admitted to a colleague in

an email that Dr. Joshi “never applied for a promotion as [he]

was very uncomfortable with the ethics of [the] previous

[C]hair.”    Wegrzyn Decl. Ex. V.

            B. Dr. Joshi’s Report of Research Misconduct

                         1. University Policies

      The two relevant policies at issue in this case are

Columbia’s Research Misconduct Policy, and Columbia’s Non-

Retaliation Policy (together, the “Policies”).

      The Columbia University Institutional Policy on Misconduct

in Research (the “Research Misconduct Policy”) is contained in

the Columbia University Faculty Handbook.         See Kestler Decl. Ex.

E.   The relevant version of the Research Misconduct Policy was

                                     8
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 9 of 54



issued in February 2006.    Joshi Decl. Ex. B.      Dr. Joshi received

a copy of the printed version of the Columbia University Faculty

Handbook when he was first hired, and he keeps a copy of it in

his office.   See Defs.’ 56.1 Stmt. ¶ 95.      In addition to the

hard copy version, there are online versions of the Research

Misconduct Policy available.     See Jeremias Decl. Ex. 74; Joshi

Decl. ¶ 16 & Ex. B.    The third page of the hard copy version of

the Columbia University Faculty Handbook contains a disclaimer

under a heading entitled “Reservation of University’s Rights”

that reads, in part:

          This Faculty Handbook is intended only to provide
          information for the guidance of Columbia University
          faculty and officers of research . . . .     Anyone who
          needs to rely on any particular matter is advised to
          verify it independently. The information is subject to
          change from time to time, and the University reserves
          the right to depart without notice from any policy or
          procedure referred to in this Handbook. The Handbook is
          not intended to and should not be regarded as a contract
          between the University and any faculty member or other
          person. Kestler Decl. Ex. E.

     The Research Misconduct Policy sets forth procedures

related to allegations of research misconduct and provides

safeguards for the parties and witnesses.       Id.   The policy

states that the University shall ensure that the complainant is

treated “fairly and reasonably” and that “all reasonable and

practical efforts are made to protect the Complainant

from potential or actual retaliation.”       Id.   The complainant

also has various procedural rights and rights of notice pursuant

                                   9
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 10 of 54



to the policy.    Id.   The policy provides for a general timeline

of a misconduct inquiry, but also provides that “one or more

reasonable extensions” are permissible if “necessary or

appropriate.”    Id.

     Pursuant to the Research Misconduct Policy, “research

misconduct” is defined as “any Fabrication, Falsification or

Plagiarism in proposing, performing or reviewing Research or

reporting Research results.”      Id.    The policy encourages

individuals to resolve potential issues informally prior to

beginning a formal research misconduct inquiry.          Id.   If an

individual is unable to resolve informally the individual’s

concerns, he or she can make a formal allegation in writing and

deliver it to the relevant body.        Id.

     The Columbia University Non-Retaliation Policy (the

“Non-Retaliation Policy”) was issued in March 2014.            See Kestler

Decl. Ex. A.    The Non-Retaliation Policy is part of Columbia’s

“Essential Policies” that can be found on the University’s

website.   Kestler Decl. ¶ 5 & Ex. B.         The Essential Policies

contain the following disclaimers:

           Information presented here is subject to change, and the
           University reserves the right to depart without notice
           from any policy or procedure referred to in this online
           reference. These Essential Policies are not intended to
           and should not be regarded as a contract between the
           University and any student or other person.      Kestler
           Decl. Ex. B.



                                   10
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 11 of 54



     The Non-Retaliation Policy prohibits retaliation against

any person who files a compliance report, cooperates with an

investigation, or seeks guidance on compliance.         See Kestler

Decl. ¶ 4 & Ex. A.    The Non-Retaliation Policy defines

“retaliation” as “any action, statement, or behavior that is

designed to punish an individual for filing a compliance report,

cooperating with a compliance investigation, seeking guidance

regarding a compliance concern or to deter one from taking such

action.”   Kestler Decl. Ex. A.     The term “retaliation” also

includes “intimidation, adverse action against an employee

regarding the terms and conditions of employment, such as

termination, demotion, or suspension, as well as related threats

of such actions.”    Id.

                      2. Dr. Joshi’s Allegation

     In December 2014, Dr. Joshi learned that the Division Chief

received a Departmental research award for best clinical paper.

See Defs.’ 56.1 Stmt. ¶ 77.     That month, Dr. Joshi emailed Dr.

Emala, stating that Dr. Joshi noticed inconsistencies in the

data set used in connection with the paper.        See Wegrzyn Decl.

Ex. W.   Dr. Emala responded that Dr. Joshi and Dr. Emala should

discuss the issue in person.      Id.   Dr. Joshi responded that Dr.

Emala should “[f]orget this” and that Dr. Joshi was “obviously

pissed with [the Division Chief] for threatening my job,

insulting me in 2007 and then lying about it and so I see all

                                   11
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 12 of 54



his actions in that light.”        Id.    Dr. Joshi continued that the

Division Chief “might just be sloppy in writing up his papers”

and that “[t]his is a distraction.”          Id.    Dr. Joshi concluded

the email by telling Dr. Emala that he “[doesn’t] have to do

anything.”    Id.

     Nonetheless, on December 19, 2014, Dr. Joshi emailed the

Division Chief about the alleged data inconsistency.            See

Wegrzyn Decl. Ex. X.      A few hours later, the Division Chief

responded, “Happy to discuss with you.”            Id.   Dr. Joshi replied

that “[t]here is no discussion here, it either [sic] yes or

no..isnt [sic] it!”      Id.    (ellipses in original).      Then, on

December 24, 2014, Dr. Joshi emailed Dr. Emala to tell him that

the Division Chief “has not yet given me a direct answer” about

the data inconsistency.        Wegrzyn Decl. Ex. Y.      Dr. Emala

responded that he would be happy to meet with Dr. Joshi alone or

together with the Division Chief to discuss Dr. Joshi’s

concerns.    Id.    Instead of meeting with Dr. Emala and the

Division Chief, a few days later, Dr. Joshi emailed several

members of the Department saying:          “I just want[ed] to give all

the example of the BS that [the Division Chief] is up to…Whether

it is teaching, mentoring, fellowship position, administrative

experience, denying academic opportunities and overt harassment

and verbal abuse.”      Wegrzyn Decl. Ex. Z (ellipses in original).

Dr. Joshi continued that the Division Chief “is not an inert

                                     12
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 13 of 54



entity but an active participant in destroying people’s carriers

[sic] and work” and that “[p]eople do not know the dark side of

[the Division Chief] that I do.”          Id.

     A few months later, on April 3, 2015, Dr. Joshi wrote a

letter to Naomi Schrag, the Vice President for Research

Compliance, Training, and Policy regarding his concerns of

research misconduct.      See Schrag Decl. ¶ 2.      Shortly thereafter,

Ms. Schrag and Dr. Strauss, the Chair of the Standing Committee

on the Conduct of Research (the “Standing Committee”), met with

Dr. Joshi.    Id. ¶ 3.    Ms. Schrag, Dr. Strauss, and Dr. Joshi

agreed to try to resolve the issue informally.          Id. ¶¶ 3-4.   Ms.

Schrag and Dr. Strauss engaged a biostatistician to review the

data in question and they also had several meetings and phone

calls with the Division Chief in response to Dr. Joshi’s

concerns.    Id.   ¶ 4.   In December 2015, Ms. Schrag, Dr. Strauss,

and Dr. Joshi met again, at which point Dr. Joshi notified them

that he wished to move forward with a formal allegation of

research misconduct.      Id. ¶ 5.   After the December 2015 meeting,

Ms. Schrag’s office commenced a formal research misconduct

inquiry.    Id. ¶ 6.

     Pursuant to the Research Misconduct Policy, Dr. Joshi was

given notice from the Chair of the Standing Committee when the

formal investigation was initiated.          See Defs.’ 56.1 Stmt.

¶ 134.   On April 21, 2016, Dr. Joshi was given an opportunity to

                                     13
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 14 of 54



meet with the Inquiry Committee to explain the bases for his

allegation.   Id. ¶ 135.    Dr. Joshi was given portions of the

draft Inquiry Report and provided his comments on them.          Id.

¶ 136.   In February 2017, Dr. Joshi was given notice that the

investigation would proceed to the formal Investigation Phase

and that an Ad Hoc Committee would be appointed.         Id. ¶ 137.

Dr. Joshi met with the Ad Hoc Committee to explain his

allegation.   Id. ¶ 138.    In September 2019, Dr. Joshi was

notified of the final results of the investigation.         See Schrag

Decl. ¶ 13.

     While the Ad Hoc Committee found that the Division Chief

recklessly overstated the completeness of his data, the Standing

Committee concluded that a finding of research misconduct

against the Division Chief was not warranted.        See Jeremias

Decl. Ex. 93.   The Standing Committee also reminded Dr. Joshi

that the University would ensure that diligent efforts are made

to protect the reputation of Dr. Joshi, as the complainant, and

directed Dr. Joshi to contact Ms. Schrag if he would like any

steps to be taken in that regard.       Id.

                  3. Dr. Joshi Alleges Retaliation

     In or around August 2015, about 4 months after Dr. Joshi

first wrote to Ms. Schrag, Dr. Joshi emailed Ms. Schrag and

others in the University administration alleging retaliation by

members of the Department for his raising the research

                                   14
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 15 of 54



misconduct allegation against the Division Chief.         See Wegrzyn

Decl. Ex. MM.    At that point, Dr. Joshi’s grievances generally

concerned his clinical workload and assignments to ECTs.          See

Wegrzyn Decl. Ex. MM.    In response to the allegation of

retaliation in Dr. Joshi’s email, Ms. Schrag met with the Vice

Dean for Academic Affairs, Anne Taylor, and they exchanged

several emails regarding Dr. Joshi’s allegation.         See Wegrzyn

Decl. Exs. NN, PP, QQ, RR, SS.      Ms. Schrag also discussed Dr.

Joshi’s assignment to ECTs with Dr. Emala and met with Dr. Joshi

to address his concerns.     See Wegrzyn Decl. Exs. TT & UU.       Dr.

Joshi subsequently retained counsel to pursue his retaliation

claims, at which point Columbia’s Office of the General Counsel

(“OGC”) assumed responsibility for corresponding with Dr. Joshi

and conducting the investigation.       See Wegrzyn Decl. Exs. OO,

WW, XX.   In April 2016, OGC informed Dr. Joshi that none of Dr.

Joshi’s claims of retaliation had been “substantiated by the

facts.”   Wegrzyn Decl. Ex. YY.     OGC reviewed Dr. Joshi’s non-

clinical time and his ECT assignments and acknowledged that Dr.

Joshi’s non-clinical time had decreased from 57% in the 2014-

2015 academic year to 44% in the 2015-2016 academic year, but

noted that he was only guaranteed 30% non-clinical time during

those years.    Id.




                                   15
      Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 16 of 54



      C. Events After Dr. Joshi’s Report of Research Misconduct

                             1. Dr. Joshi’s Lab

        In July 2016, Dr. Wood retired and Dr. Ansgar Brambrink

became the new Chair of the Department.          See Defs.’ 56.1 stmt.

¶ 141.     Dr. Brambrink was not employed by the University before

his position as Chair of the Department.           Shortly after starting

as Chair of the Department, Dr. Brambrink met with all

researchers in the Department to discuss their research and

funding, and Dr. Brambrink met with Dr. Joshi for the first time

about Dr. Joshi’s research and funding in August 2016.             Id.

¶¶ 145-46.      At that time, Dr. Joshi was on a “no-cost extension”

from the National Institutes of Health on his R01 grant, which

allowed him to use his remaining funds until March 2017.             Id.

¶ 147.

        In September 2016, Dr. Joshi wrote to Dr. Emala that Dr.

Joshi was “thinking of shutting down [his] lab,” and that Dr.

Joshi thought Dr. Brambrink was “not only unfair but highly

biased and arrogant.”       Wegrzyn Decl. Ex. EE.      Nevertheless, Dr.

Brambrink and Dr. Joshi initially agreed that the Department

would fund Dr. Joshi’s lab through July or August 2017 after his

external funding was exhausted in March 2017.           Wegrzyn Decl. Ex.

GG.     In November 2016, Dr. Brambrink also emailed Dr. Joshi that

Dr. Brambrink was “committed to supporting [Dr. Joshi] as much

as needed until Summer 2017,” and that support “can also be an

                                      16
      Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 17 of 54



increased departmental support of more [Non-Clinical Days].”

Id.

        After March 2017, Dr. Joshi’s external funding lapsed and

Dr. Joshi relied on bridge funding from the Department to keep

his lab open.        See Wegrzyn Decl. Ex. B, Joshi Tr. 35-36.       The

decision to give bridge funding is at the discretion of the

Chair.     Id. at 34.     The Department continued to fund the lab

well after July 2017.        On December 20, 2019, while the lab was

still open and operating due to Departmental bridge funding, Dr.

Emala and Dr. Brambrink met with Dr. Joshi to establish an

“action plan” to keep the lab open.          Wegrzyn Decl. Ex. AAA.

Under that plan, Dr. Joshi had until March 31, 2020 to secure

external funding or the physical lab space would close by June

30, 2020.      Id.    The lab has remained open through at least

August 31, 2020, when this Court denied Dr. Joshi’s motion for a

preliminary injunction to keep the lab open.           See ECF No. 110.

Since March 2017, Dr. Joshi never secured external funding and

the Department provided bridge funding for Dr. Joshi’s lab.              See

Wegrzyn Dec. Exs. C & B, Joshi Tr. 35-36.

                          2. Dr. Joshi’s Promotion

        Shortly after becoming Chair, Dr. Brambrink encouraged Dr.

Joshi to apply for a promotion to Associate Professor.             Wegrzyn

Decl. Exs. HH & II.       Although it did not prove to be feasible,

Dr. Brambrink also agreed to explore the possibility of giving

                                      17
      Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 18 of 54



Dr. Joshi a two-step promotion to Full Professor, which was

unusual in the Department.        Wegrzyn Decl. Ex. BBB.      The Dean’s

office told Dr. Emala and Dr. Brambrink that the two-step

promotion was not possible.        Schilling Decl. Ex. D, Emala Tr.

155-56.     Dr. Brambrink wrote a letter of recommendation to

support Dr. Joshi’s promotion from Assistant Professor to

Associate Professor.       Wegrzyn Decl. Ex. JJ.      On May 21, 2018,

Dr. Joshi officially was promoted to Associate Professor,

effective July 1, 2018.        Wegrzyn Decl. Ex. KK.

      3. Selection of New Chief of the Neuroanesthesia Division

        In April 2017, Dr. Joshi emailed Dr. Brambrink asking to be

considered for the Division Chief position.           Wegrzyn Decl. Ex.

LL.     In selecting a new Division Chief, Dr. Brambrink sought to

hire someone who was external to the Department and who would

bring a new line of externally funded research.            Wegrzyn Decl.

Ex. FF, Brambrink Tr. 136.        Dr. Brambrink hired Dr. Paul Garcia,

who was a researcher from outside the Department who had

external funding.       Id. at 135.    Dr. Joshi thought that Dr.

Garcia was qualified for the position and a “talented guy.”

Wegrzyn Decl. Ex. B, Joshi Tr. 70.

         4. Joint Appointment to the Division of Neurosurgery

        In early 2015, Dr. Joshi sought a joint appointment with

the Neurosurgery Department.         Wegrzyn Decl. Ex. B, Joshi Tr.

363.     Dr. Joshi first approached Dr. Solomon, the Chair of the

                                      18
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 19 of 54



Neurosurgery Department, to inquire about the possibility of a

joint appointment.    Defs.’ 56.1 Stmt. ¶ 63.      Dr. Solomon

“immediately dismissed the possibility of granting Dr. Joshi a

joint appointment” because Dr. Joshi did not have any

significant grant, research, or clinical collaborations with

members of the Neurosurgery Department.        Solomon Decl. ¶¶ 5-6.

Such joint appointments are rare, and between 1997 and 2016, Dr.

Solomon only approved three joint appointments.         Id. ¶ 4.   At

the time Dr. Joshi requested the joint appointment, Dr. Solomon

was not aware of Dr. Joshi’s research misconduct allegation.

Id. ¶ 8.   Dr. Solomon advised Dr. Joshi that the formal request

should be initiated by the Chair of Dr. Joshi’s home department,

in this case Dr. Wood.     Id. ¶ 5.

     Dr. Joshi raised the issue of his joint appointment in the

same March 2015 email to Dr. Wood in which he requested a

promotion.   Wegrzyn Decl. Ex. U.       Dr. Wood sought to meet with

Dr. Joshi in person to discuss the joint appointment, but that

meeting never happened.     Wegrzyn Decl. Ex. K, Wood Tr. 137. Dr.

Wood discussed the prospect of a joint appointment with Dr.

Solomon, but she never made a formal request to begin the

process of granting Dr. Joshi the joint appointment.         See Defs.’

56.1 Stmt. ¶ 74; Wegrzyn Decl. Ex. K, Wood Tr. 139-40.          Even

though there was no formal request for the joint appointment,

Dr. Solomon stated in his declaration that he would not have

                                   19
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 20 of 54



approved the joint appointment, even if Dr. Wood had made a

formal request.    Solomon Decl. ¶ 7.

                      5. Clinical Time and ECTs

     In February 2015, the Department had ECT staffing shortages

due to a faculty member’s maternity leave and another faculty

member’s vacation.    Wegrzyn Decl. Ex. O at Ex. A; Wegrzyn Decl.

Ex. P; Wegrzyn Decl. Ex. K, Wood Tr. at 104-05.         To accommodate

the staffing shortage, the Division Chief requested that Dr.

Joshi reinstate his privileges with the New York State

Psychiatric Institute to begin to perform ECTs again.          Wegrzyn

Decl. Ex. P.   At that time, Dr. Joshi only had one active R01

grant, and therefore, he was entitled to only 30% protected

research time.    Wegrzyn Decl. Ex. C.      From July 2015 to December

2016, Dr. Joshi was assigned to, at most, four days of ECTs per

month, and for all but two of the months in that range, three or

fewer days, which was among the lightest ECT loads of the

Neuroanesthesiology Division.      Wegrzyn Decl. Ex. O at Ex. A.

After he expressed his displeasure about his reassignment to

ECTs, Dr. Joshi was told that doing ECTs was “part of being on

the neuro[anesthesiology] team.”        Wegrzyn Decl. Ex. L.

                          II. LEGAL STANDARD

     The standard for granting summary judgment is well

established.   “The court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material

                                   20
    Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 21 of 54



fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986); Gallo v. Prudential Residential Servs.,

Ltd. P’ship, 22 F.3d 1219, 1223 (2d Cir. 1994). 2          “[T]he trial

court’s task at the summary judgment motion stage of the

litigation is carefully limited to discerning whether there are

any genuine issues of material fact to be tried, not to deciding

them.   Its duty, in short, is confined at this point to issue-

finding; it does not extend to issue-resolution.”            Gallo, 22

F.3d at 1224.     The moving party bears the initial burden of

“informing the district court of the basis for its motion” and

identifying the matter that “it believes demonstrate[s] the

absence of a genuine issue of material fact.”           Celotex, 477 U.S.

at 323.   “Only disputes over facts that might affect the outcome

of the suit under the governing law will properly preclude the

entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).

      In determining whether summary judgment is appropriate, a

court must resolve all ambiguities and draw all reasonable

inferences against the moving party.         See Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); see

also Gallo, 22 F.3d at 1223.        Summary judgment is improper if



2 Unless otherwise noted, this Opinion and Order omits all alterations,
citations, footnotes, and internal quotation marks in quoted text.
                                     21
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 22 of 54



any evidence in the record from any source would enable a

reasonable inference to be drawn in favor of the nonmoving

party.   See Chambers v. TRM Copy Ctrs. Corp., 43 F.3d 29, 37 (2d

Cir. 1994).   If the moving party meets its burden, the nonmoving

party must produce evidence in the record showing the existence

of a genuine issue of material fact and “may not rely simply on

conclusory statements or on contentions that the affidavits

supporting the motion are not credible.”        Ying Jing Gan v. City

of New York, 996 F.2d 522, 532 (2d Cir. 1993).

                            III. DISCUSSION

     The four remaining causes of action in this case are for

(1) breach of contract, (2) breach of the covenant of good faith

and fair dealing, (3) promissory estoppel, and (4) violation of

Section 715-b of the New York Non-Profit Revitalization Act of

2013, N.Y. Not-for-Profit Corp. Law § 715-b.        Dr. Joshi’s

underlying theory in all causes of action is that the defendants

retaliated against him or failed to protect him from retaliation

because of his research misconduct allegation against the

Division Chief.    The defendants move for summary judgment

dismissing all causes of action.

                        A. Breach of Contract

     The plaintiff alleges that the defendants breached

contracts set forth in the Research Misconduct Policy and the

Non-Retaliation Policy.     The defendants argue that the Policies

                                   22
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 23 of 54



cannot be interpreted as contracts because they were not in

effect when Dr. Joshi initially signed his employment contract,

that they contained sufficient disclaimers, and that in any

event, the defendants did not breach the obligations contained

in the Policies.

      1. The Research Misconduct and Non-Retaliation Policies

     The defendants first argue that the Research Misconduct

Policy and the Non-Retaliation Policy are not contracts.

     Under New York law, a plaintiff can bring a breach of

contract action where the plaintiff can show that the employer

made its employee aware of an express written policy limiting

the employer’s ability to take adverse employment actions, and

the employee detrimentally relied on that policy in accepting

employment.   See Lobosco v. New York Tel. Co./NYNEX, 751 N.E.2d

462, 465 (N.Y. 2001); see also Monaco v. New York Univ., 43

N.Y.S.3d 328, 329 (App. Div. 2016); O’Neill v. New York Univ.,

944 N.Y.S.2d 503, 511-13 (App. Div. 2012); Mulder v. Donaldson,

Lufkin & Jenrette, 623 N.Y.S.2d 560, 564 (App. Div. 1995).

Accordingly, workplace policies, including university policies

that relate to a university’s relationship with its faculty can

create binding and actionable contracts.        See O’Neill, 944

N.Y.S.2d at 512-13 (reinstating a professor’s action alleging

breach of contract based on a retaliation theory because the

university’s Code of Ethics, Code of Conduct, Non-Retaliation

                                   23
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 24 of 54



Policy, and Research Misconduct Policy evidenced a promise not

to retaliate for reporting research misconduct).         Such policies

can “form part of the essential employment understandings

between a member of the Faculty and the University” and can

“have the force of contract.”      Monaco, 43 N.Y.S.3d at 329.

     The defendants rely on Lobosco for the proposition that

“[r]outinely issued employee manuals, handbooks and policy

statements should not lightly be converted into binding

employment agreements,” and that the plaintiff must establish

that the plaintiff “detrimentally relied on that policy in

accepting employment.”     Lobosco, 751 N.E.2d at 465.      Indeed,

courts have found that a plaintiff must allege that the

plaintiff was aware of the relevant policy prior to being hired

and relied on the policy in accepting the offer of employment.

Kelley v. New York State Martin Luther King Jr. Comm’n & Inst.

for Nonviolence, 644 N.Y.S.2d 862, 864 (App. Div. 1996).          Thus,

courts have rejected breach of contract claims where the

relevant policy was issued after the plaintiff accepted the

offer of employment or the record establishes that the plaintiff

did not review the policy before accepting an offer of

employment.   See, e.g., Waddell v. Boyce Thompson Inst. For

Plant Rsch., Inc., 940 N.Y.S.2d 331, 332 (App. Div. 2012); La

Duke v. Hepburn Med. Ctr., 657 N.Y.S.2d. 810, 813 (App. Div.

1997);   Novinger v. Eden Park Health Servs., Inc., 563 N.Y.S.2d

                                   24
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 25 of 54



219, 221 (App. Div. 1990); Brown v. Gen. Elec. Co., 534 N.Y.S.2d

743, 745 (App. Div. 1988).

       In this case, it is undisputed that Dr. Joshi did not rely

on the Policies when he first joined Columbia in 1997.          The

version of the Research Misconduct Policy at issue in this case

was not adopted by the University until February 2006.

Moreover, Dr. Joshi testified that he did not read the Research

Misconduct Policy until 2007.      Columbia did not issue the Non-

Retaliation Policy until March 2014.

       However, it also is undisputed that Dr. Joshi renewed his

employment with the University every two years, at which point

the University issues a new appointment letter.         See Joshi Decl.

¶ 2.    Therefore, Dr. Joshi accepted the renewal of his

employment while the Policies were in existence.         In any event,

“[t]he salient and necessary prerequisite of law . . . is the

reliance alleged by the plaintiff.”       O’Neill, 944 N.Y.S.2d at

512 (quoting Mulder, 623 N.Y.S.2d at 564).        In this case, as in

O’Neill, a reasonable person “can infer [Dr. Joshi’s] reliance

on [the Policies]” from Dr. Joshi’s “compliance with those

policies by reporting his concerns of suspected research

misconduct.”    O’Neill, 944 N.Y.S.2d at 512-13.      To the extent

that Dr. Joshi’s reliance on the Policies is a disputed material

fact, the matter cannot be decided against Dr. Joshi on this

motion for summary judgment.

                                   25
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 26 of 54



     The defendants also argue that even if the Policies can, in

theory, form the basis of a contract, the disclaimers prevent

the creation of a contract.     “An employee seeking to rely on a

provision arguably creating a promise must also be held to

reliance on the disclaimer.”      Lobosco, 751 N.E.2d at 465.      A

clear disclaimer can “prevent[] the creation of a contract and

negate[] any protection” a plaintiff can infer from such a

policy.   Id.; see also Baron v. Port Auth. of New York & New

Jersey, 271 F.3d 81, 86-87 (2d Cir. 2001).

     In this case, as this Court has already held, whether Dr.

Joshi relied on versions of the Policies that contained a

sufficiently clear and conspicuous disclaimer is a disputed

issue of fact.   See ECF No. 38, at 17-18.       The question of

whether the disclaimer is ambiguous is a question of law, see

W.W.W. Assocs., Inc. v. Giancontieri, 566 N.E.2d 639, 642 (N.Y.

1990), but in this case, the operative question is which version

of the Policies the plaintiff allegedly relied on in making his

research misconduct allegation and accepting the terms of his

employment each year.    While the defendants point to versions of

the Policies that contain explicit disclaimers, Dr. Joshi points

to standalone versions of those same Policies that do not

contain the disclaimers.     Dr. Joshi contends that the standalone

versions, without the disclaimers, are the versions upon which

he relied in making his research misconduct allegation and

                                   26
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 27 of 54



accepting his renewed employment.       Therefore, the ultimate issue

of whether there are clear and conspicuous disclaimers on the

Policies upon which Dr. Joshi relied remains a disputed issue of

material fact, precluding summary judgment on that point.

                       2. The Defendants’ Conduct

     The defendants next argue that, even if the Policies could

be the basis of a contract, and the disclaimers did not, as a

matter of law, extinguish any contractual effect of the

Policies, the undisputed facts demonstrate that the defendants

did not breach the obligations set forth in the Policies.          The

plaintiff’s breach of contract claim is based on the following

conduct: (1) the defendants’ failure to promote Dr. Joshi to

Full Professor, (2) the defendants’ failure to promote Dr. Joshi

to Division Chief, (3) the defendants’ failure to offer Dr.

Joshi a joint appointment in the Department of Neurosurgery,

(4) the increase of Dr. Joshi’s clinical workload and

assignments to ECTs, (5) threats to close Dr. Joshi’s lab, and

(6) the damage to Dr. Joshi’s reputation.

     Under the Research Misconduct Policy, the University must

ensure that “all reasonable and practical efforts are made to

protect the Complainant from potential or actual retaliation.”

Kestler Decl. Ex. E.    The Non-Retaliation Policy prohibits “any

action, statement, or behavior that is designed to punish an

individual for filing a compliance report, cooperating with a

                                   27
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 28 of 54



compliance investigation, seeking guidance regarding a

compliance concern or to deter one from taking such action” and

such prohibited actions include “intimidation, adverse action

against an employee regarding the terms and conditions of

employment, such as termination, demotion, or suspension, as

well as related threats of such actions.”        Kestler Decl. Ex. A.

     The Research Misconduct Policy affords protections to a

person who makes an “Allegation,” which is defined as a formal

allegation of research misconduct submitted to the Committee on

the Conduct of Research.     The protections also apply when a

complainant tries to resolve the alleged research misconduct

issue informally by notifying the “Responsible Academic Officer”

who is defined as, “with respect to any Respondent, the Chair,

Dean or Director of the Department, School, Institute, Center or

equivalent unit at the University of which such Respondent is a

member.”   Kestler Decl. Ex. E.     The Chair of the Department at

the time of the Allegation was Dr. Wood.

     The Non-Retaliation Policy protects a person who (1) files

a compliance report, (2) cooperates with a compliance

investigation, or (3) “seek[s] guidance regarding a compliance

concern[.]”   Kestler Decl. Ex. A.

     As an initial matter, the parties dispute when the

Policies’ protections began.      The defendants state the earliest

date that Dr. Joshi engaged in any protected activity is April

                                   28
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 29 of 54



3, 2015, the date when Dr. Joshi submitted a letter to Ms.

Schrag.   The plaintiff argues that Dr. Joshi came under the

protection of the Policies on December 17, 2014, when Dr. Joshi

emailed Dr. Emala about his “serious data questions.”

Alternatively, on December 19, 2014, Dr. Joshi wrote to the

Division Chief, asking about the data used, without alleging

misconduct.   The December 17 and December 19 emails arguably

notified Dr. Emala and the Division Chief about an issue of

research misconduct.    However, neither Dr. Emala nor the

Division Chief were the Chair of the Department.         Under the

Research Misconduct Policy, the protections apply to the

complainant when the complainant attempts to resolve the issue

informally by “notify[ing] the appropriate Responsible Academic

Officer, who will use his or her good faith efforts to resolve

such individual’s concerns informally.”       Kestler Decl. Ex. E.

Therefore, under the terms of the Research Misconduct Policy,

Dr. Joshi’s December 17, 2014 email to Dr. Emala did not trigger

the protections of the policy.      Dr. Joshi never contacted Dr.

Wood in an attempt to resolve informally his research misconduct

concerns.   Therefore, because Dr. Joshi did not properly invoke

his protections through the “informal” process, the protections

offered by the Research Misconduct Policy were not triggered

until Dr. Joshi’s April 3, 2015 letter to Ms. Schrag, the Vice

President for Research, Compliance, Training, and Policy.

                                   29
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 30 of 54



Indeed, it was his April 3 letter to Ms. Schrag that started the

informal process before a formal Allegation was made.

Therefore, Dr. Joshi’s earliest protected activity, triggering

the protection of the Policies, was April 3, 2015.         In any

event, even if Dr. Joshi could be said to have come under the

protection of the Policies on December 17, 2014, the undisputed

material facts still demonstrate that the defendants did not

breach their obligations pursuant to the Policies.

          3. Failure to Promote Dr. Joshi to Full Professor

     Dr. Joshi alleges that he was denied a promotion to Full

Professor in retaliation for his research misconduct allegation.

The undisputed evidence plainly demonstrates that he was not

denied a promotion in retaliation for his allegation.

     First, the delay of Dr. Joshi’s promotion from Assistant

Professor predated his allegation of research misconduct.           When

the alleged adverse employment action began before the protected

activity, the timing does not lead to an inference of

retaliation.   Slattery v. Swiss Reinsurance Am. Corp., 248 F.3d

87, 95 (2d Cir. 2001).     In June 2011, Dr. Wood emailed Dr. Joshi

to set up a meeting to move forward with Dr. Joshi’s promotion.

Nevertheless, Dr. Joshi declined to meet with Dr. Wood because

he believed he would not get “a fair or credible review” and

that his promotion “has been delayed for many years and at

considerable harm to [him].”      Wegrzyn Decl. Ex. R.     Dr. Joshi

                                   30
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 31 of 54



emailed Dr. Emala about a “pattern of ongoing discrimination”

against him, including the continued delay of his promotion.

Wegrzyn Decl. Ex. J.    By August 2011, Dr. Joshi withdrew from

the promotion process.     Wegrzyn Decl. Ex. S.

     In June 2014, Dr. Emala encouraged Dr. Joshi to apply for a

promotion and offered to attend every meeting Dr. Joshi would

have with Dr. Wood.    However, Dr. Joshi responded that he felt

“conflicted” about applying for a promotion because it would

“give legitimacy to a totally idiosyncratic, dishonest and a

sham process.”   Wegrzyn Decl. Ex. T.      Dr. Joshi told Dr. Emala

to “just forget it” and to put the promotion on “the back

burner” because it would be “exceedingly painful” to ask Dr.

Wood for promotion, who Dr. Joshi described as “morally bankrupt

and dishonest” and “pure evil[.]”       Id.   These events occurred

before Dr. Joshi’s research misconduct allegation, and therefore

cannot be said to be retaliatory.       Rather, these events show

that the promotion process had been delayed for years due to Dr.

Joshi’s unwillingness to participate in the process and had

nothing to do with his complaint of research misconduct against

the Division Chief.

     Dr. Joshi once again sought to initiate the process of

getting a promotion in March 2015, but then too, he withdrew

from the promotion process.     Ultimately, Dr. Joshi never

completed the promotion process during Dr. Wood’s tenure as the

                                   31
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 32 of 54



Chair of the Department.     Dr. Joshi admitted in an October 2017

email that he “never applied for a promotion” under Dr. Wood

because he was “very uncomfortable with [her] ethics[.]”

Wegrzyn Decl. Ex. V.    And during Dr. Joshi’s deposition, he

admitted that he never sought an in-person meeting with Dr. Wood

after initially inquiring about a promotion in March 2015.

     In contrast, when Dr. Joshi applied for a promotion under

Dr. Brambrink during the period after Dr. Joshi’s research

misconduct allegation, Dr. Joshi was given the promotion.

Nonetheless, Dr. Joshi asserts that the fact that he was not

given a two-step promotion under Dr. Brambrink further evidences

retaliation.   But two-step promotions were exceedingly rare, and

Dr. Brambrink actually did support Dr. Joshi’s two-step

promotion until the dean’s office informed Dr. Brambrink and Dr.

Emala that the two-step promotion was not feasible.         Dr.

Brambrink still supported his promotion to Assistant Professor

and wrote a letter of recommendation on his behalf.         After fully

participating in the promotion process, Dr. Joshi was promoted

to Assistant Professor in a timely fashion.

     Accordingly, the undisputed material facts demonstrate that

Dr. Joshi was not denied a promotion in retaliation for his

research misconduct allegation.




                                   32
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 33 of 54



          4. Failure to Promote Dr. Joshi to Division Chief

     Dr. Joshi alleges that the decision not to appoint him as

the new Division Chief was in retaliation for his complaint of

research misconduct against the former Division Chief.          The

undisputed evidence refutes this allegation.

     First, Dr. Brambrink, not Dr. Wood or the former Division

Chief, filled the vacancy.     Dr. Joshi alleges that Dr. Wood

passed on her alleged retaliatory animus toward Dr. Joshi to Dr.

Brambrink, but Dr. Joshi fails to point to any evidence showing

that Dr. Brambrink fostered retaliatory intent.         “[S]peculation

alone is insufficient to defeat a motion for summary judgment.”

McPherson v. New York City Dep’t of Educ., 457 F.3d 211, 215 n.4

(2d Cir. 2006).

     Second, Dr. Brambrink stated that he had two criteria for

hiring a new division chief:      (1) that the candidate be from

outside of the University, and (2) that the candidate would

bring new external funding to the Department.        Those are clear,

non-retaliatory, and reasonable criteria.        Dr. Joshi did not

satisfy either criterion.     The candidates most seriously

considered satisfied the criteria, and the person ultimately

hired, Dr. Garcia, came from outside the University and brought

substantial external funding.      Dr. Joshi even acknowledged that

Dr. Garcia was a “talented guy” and qualified for the position.

Dr. Joshi failed to point to any evidence that the completely

                                   33
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 34 of 54



legitimate criteria for a new Division Chief were pretextual or

that the person hired to fill the vacancy was unqualified or

less qualified than Dr. Joshi.      See Boise v. New York

University, 201 F. App’x 796, 797 (2d Cir. 2006) (affirming

grant of summary judgment in favor of the university because

“mere speculation was insufficient to permit a reasonable

inference that NYU’s proffered reasons for [the plaintiff’s

adverse employment actions] were illegitimate or, otherwise,

pretexts”).

    5. Failure to Give Dr. Joshi a Joint Appointment with the

                     Department of Neurosurgery

     Dr. Joshi alleges that his failure to obtain a joint

appointment with the Department of Neurosurgery was in

retaliation for his research misconduct allegation.         The

undisputed evidence shows that the decision not to offer Dr.

Joshi a joint appointment was not retaliatory.

     In early 2015, Dr. Joshi inquired with the Chair of

Neurosurgery, Dr. Solomon, about the possibility of a joint

appointment.   Dr. Solomon told Dr. Joshi that joint appointments

were only appropriate where the faculty member had significant

research or clinical collaborations with members of the

department to which the faculty member seeks a joint

appointment.   Dr. Joshi did not have such collaborations.         Dr.

Solomon told Dr. Joshi that the Chair of his home department,

                                   34
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 35 of 54



Dr. Wood, would have to make a formal request to begin the

process.   Dr. Joshi emailed Dr. Wood about the prospect of the

joint appointment.    Dr. Wood replied that she would be happy to

discuss a joint appointment in person, but Dr. Joshi did not

meet with her.   Dr. Solomon “immediately dismissed the

possibility of granting Dr. Joshi a joint appointment” as

futile, Solomon Decl. ¶ 5, and Dr. Wood never began the formal

process.   Dr. Solomon stated in his declaration that he would

not have approved the joint appointment, even if Dr. Wood had

initiated the formal process.      Dr. Solomon was not aware of Dr.

Joshi’s research misconduct allegation when Dr. Joshi inquired

about the joint appointment.      Thus, because Dr. Solomon’s

actions could not have been influenced by Dr. Joshi’s protected

activity, there is no basis to claim retaliation.         Moreover, Dr.

Wood expressed her willingness to engage in the joint

appointment process and offered to discuss the matter in person,

but Dr. Joshi declined to meet with her.

     Dr. Joshi could have received the joint appointment only if

he had the support of the Chairs of both departments.          However,

he did not have the support of Dr. Solomon, who was not aware of

Dr. Joshi’s protected activity, and Dr. Joshi refused to meet

with Dr. Wood regarding the joint appointment.        Therefore, the

undisputed evidence shows that the joint appointment process

stalled because Dr. Joshi failed to participate fully in the

                                   35
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 36 of 54



process, and that even if he had fully participated, he still

would not have received the joint appointment because of

legitimate and non-retaliatory reasons.

                    6. Non-Clinical Time and ECTs

     Dr. Joshi alleges that the reduction in his non-clinical

time was in retaliation for his claim of research misconduct.

The undisputed material facts show that the Dr. Joshi’s

reduction in clinical time and the Department’s decision to ask

Dr. Joshi to resume ECT assignments were not retaliatory.

      With respect to Dr. Joshi’s non-clinical time, Dr. Joshi

alleges that the Department began reducing his non-clinical time

in February 2015, which was two months before his protected

activity.   Moreover, since at least 2011, Dr. Joshi had asserted

that the fact that the Department did not give him more non-

clinical time “fits into the pattern of ongoing discrimination

against [his] research.”     Wegrzyn Decl. Ex. J.     That Dr. Joshi

first began to express displeasure at the amount of his non-

clinical time years before his protected activity undermines his

suggestion that his clinical assignments were causally related

to the protected activity.     See Risco v. McHugh, 868 F. Supp. 2d

75, 114 (S.D.N.Y. 2012).     In fact, in December 2008, in response

to Dr. Joshi’s complaints that he was not receiving sufficient

non-clinical time, Dr. Wood emailed to Dr. Taylor that “[u]nder

no circumstances” would she “guarantee” more non-clinical time

                                   36
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 37 of 54



to Dr. Joshi than was guaranteed by external funding.          Jeremias

Decl. Ex. 9.

     In addition, the evidence demonstrates that the Department

did not substantially cut Dr. Joshi’s non-clinical time after

his protected activity.     And to the extent that the Department

did reduce Dr. Joshi’s non-clinical time, that small reduction

was consistent with the fact that Dr. Joshi lost external

funding and thereby had less protected research time.

     From August 2014 through March 2017, Dr. Joshi was

guaranteed 30% non-clinical time because of his single R01

grant.   From around April 2011 through July 2014, Dr. Joshi had

two R01 grants, which entitled him to 60% non-clinical time.

Therefore, on an annualized basis, Dr. Joshi was entitled to

more non-clinical time in 2014 than in 2015.        The plaintiff’s

allegation that the Department gave Dr. Joshi less non-clinical

time in 2015, as compared to 2014, does not suggest retaliation.

Rather, it simply reflects that he was in fact entitled to less

non-clinical time.

     The Department never gave Dr. Joshi less non-clinical time

than the amount to which he was entitled.        Apart from when Dr.

Joshi was on vacation, it is uncontested that he never received

less than 30% non-clinical time.        For most of 2015 and 2016, Dr.

Joshi received 50% or more non-clinical time.        For the three

months in 2017 where Dr. Joshi had funding from the R01 grant,

                                   37
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 38 of 54



he received a minimum of 65% non-clinical time.         The Department

always provided Dr. Joshi with at least the amount of

non-clinical time he was guaranteed, and most of the time, the

Department provided him non-clinical time in excess of the

amount to which he was entitled.        Therefore, it is plain that

the defendants did not retaliate against Dr. Joshi by assigning

him less non-clinical time.

     Likewise, the decision to have Dr. Joshi resume ECTs was

not retaliatory.    First, the decision to ask Dr. Joshi to

reactivate his privileges to conduct ECTs was in February 2015,

two months before his protections were triggered under the

Policies.   Alleged adverse employment action cannot be

retaliatory if it occurred before the protected conduct.          See

Risco, 868 F. Supp. 2d at 114; see also Clark Cnty. Sch.

Dist. v. Breeden, 532 U.S. 268, 272 (2001).

     Second, there is compelling evidence that the Department

needed to have Dr. Joshi perform ECTs because the Department was

short-staffed.   One doctor who regularly performed ECTs was to

be on maternity leave, and others would be away.         Moreover, Dr.

Joshi’s reassignment to ECTs occurred when he was guaranteed

less protected research time by virtue of his external funding.

In addition, when Dr. Joshi was added back into the ECT

schedule, he was given one of the lightest ECT loads of the

Neuroanesthesiology Division.

                                   38
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 39 of 54



     Third, assignment to ECTs was not an adverse employment

action.   Dr. Joshi regularly had been assigned ECTs, and then in

2012, the Department agreed to accommodate his preference not to

perform ECTs to the extent possible, but Dr. Joshi never was

guaranteed that he did not have to perform ECTs.         In March 2015,

he was reminded that being assigned to ECTs was a “part of being

on the neuro team.”    “Merely changing someone’s job duties does

not automatically qualify as an adverse employment action” when

the changed duties “were within the position description” and

there is “no evidence that these duties were inferior or less

prestigious than [the plaintiff’s] old job duties.”         Morrison v.

Potter, 363 F. Supp. 2d 586, 590 (S.D.N.Y. 2005).         Under

circumstances such as these, “courts have repeatedly held that a

change in duties—even from a job that the plaintiff cherished—

does not constitute an adverse employment action.”         Id.

(collecting cases); see also Johnson v. Morrison & Foerster LLP,

No. 14-cv-428, 2015 WL 845723, at *5 (S.D.N.Y. Feb. 26, 2015)

(“It is well established, however, that subjective

dissatisfaction with assignments does not constitute adverse

employment action.”).

                          7. Closing the Lab

     Dr. Joshi alleges that the defendants’ threat to close his

lab was in retaliation for his research misconduct allegation.

The undisputed evidence refutes that contention.

                                   39
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 40 of 54



     First, Dr. Joshi’s lab lost external funding in March 2017,

yet it remained open through at least August 2020.         If the lab

were to close after August 2020, that would be over 5 years

after his protected conduct.      Even the December 2019 meeting at

which Dr. Brambrink and Dr. Emala told Dr. Joshi he needed to

secure external funding by the following March to keep his lab

open was years after Dr. Joshi’s protected conduct.         Such a

large temporal gap undermines any claim of retaliation.          Indeed,

even shorter gaps in time between protected activity and adverse

employment action have been found to sever the causal relation.

See, e.g., Viruet v. City of New York, No. 16-cv-8327, 2019 WL

1979325, at *12 (S.D.N.Y. May 3, 2019) (“There is no temporal

proximity because almost a year separated the events.”); Wesley-

Dickson v. Warwick Valley Cent. Sch. Dist., 973 F. Supp. 2d 386,

409 (S.D.N.Y. 2013) (“[I]t is plain that the passage of almost

two years between the May 2008 complaint and the April 2010

denial of tenure is too great to support a causal

relationship.”), aff’d, 586 F. App’x 739 (2d Cir. 2014).

     Second, the undisputed evidence shows that the Department

had funding concerns regarding Dr. Joshi’s lab for years.          He

was given multiple warnings to secure external funding but

failed to do so.    The Department also provided him bridge

funding, so that he could find external funding, for a longer

period of time than was common practice.        After providing Dr.

                                   40
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 41 of 54



Joshi with bridge funding for an unusually long period of time,

the Department gave Dr. Joshi several opportunities to secure

external funding.    The Department made clear that if Dr. Joshi

failed to secure external funding, it would have to close his

lab.    Despite the prolonged time he had to apply for external

funding, he failed to secure any external funding.         The decision

to begin closing Dr. Joshi’s lab therefore was justified based

on legitimate funding concerns.

       Third, Dr. Wood did not close Dr. Joshi’s lab.       It was Dr.

Brambrink that notified Dr. Joshi that the Department would

close his lab if he did not secure outside funding, and Dr.

Joshi subsequently was unsuccessful in securing such funding.

However, Dr. Brambrink was not even employed by the University

when Dr. Joshi made his research misconduct allegation.          And

apart from speculation, Dr. Joshi does not point to any evidence

that Dr. Brambrink acted with retaliatory intent toward Dr.

Joshi.

       Accordingly, the undisputed record shows that the

Department had funding concerns for years about Dr. Joshi’s lab.

Dr. Joshi was given notice and an opportunity to secure

additional funding but failed to do so.       And his lab remained

open for years after his protected activity.        There is no basis

to find that the decision to close Dr. Joshi’s lab could have

been in retaliation for his research misconduct complaint.

                                   41
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 42 of 54



                       8. Damage to Reputation

     Lastly, Dr. Joshi asserts that the defendants damaged his

reputation in retaliation for his research misconduct

allegation.   However, the undisputed evidence reflects that the

defendants did not damage his reputation in retaliation for his

allegation, and that Dr. Joshi does not allege any cognizable

damages on that claim.

     Under New York law, the inability to prove damages is

“fatal” to a breach of contract claim.       LNC Invs., Inc. v. First

Fid. Bank, N.A. New Jersey, 173 F.3d 454, 465 (2d Cir. 1999).

“[A] plaintiff must prove that a defendant’s breach directly and

proximately caused his or her damages.”       Nat’l Mkt. Share,

Inc. v. Sterling Nat’l Bank, 392 F.3d 520, 525 (2d Cir. 2004).

“Damages to reputation generally are not recoverable in a breach

of contract action under New York law.”       Smith v. Positive

Prods., 419 F. Supp. 2d 437, 453 (S.D.N.Y. 2005) (collecting

cases).   To obtain contract damages for damage to reputation,

“vague assertions will not suffice” and “specific business

opportunities lost as a result of [the plaintiff’s] diminished

reputation” are necessary.     Id.

     In this case, the plaintiff does not allege any specific

business opportunities lost as a result of his allegedly damaged

reputation.   Instead, Dr. Joshi claims a more general diminution



                                     42
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 43 of 54



of his reputation.    Such a claim is insufficient to obtain

damages on a breach of contract claim.

     Moreover, the evidence demonstrates that members of the

Department and the defendants did not tarnish Dr. Joshi’s

reputation as a result of his research misconduct allegation.

Even before the allegation, Dr. Joshi was engulfed in several

interpersonal conflicts with other members of the Department.

He often refused to speak to the Chair in person, and he had

bitter conflicts with the Division Chief before Dr. Joshi’s

allegation of research misconduct.       The fact that Dr. Joshi had

such interpersonal conflicts with members of the Department does

not automatically convert such conflicts into retaliation after

protected activity when the conflicts predated the protected

conduct.   Moreover, Dr. Joshi acknowledged that only a few

people outside the University Office of Research Integrity knew

about his research misconduct allegation.

     Dr. Joshi raises several examples of his colleagues making

disparaging remarks about him.      However, there is no evidence

that those remarks were in retaliation for his research

misconduct allegation.     Rather, those exchanges evidence the

continuing interpersonal conflicts between Dr. Joshi and his

colleagues.   The examples that Dr. Joshi cites reflect critical

opinions of present and former colleagues about Dr. Joshi’s

personality and mental status.      Jeremias Decl. Exs. 118, 119,

                                   43
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 44 of 54



120, 122.   For example, Dr. Emala emailed a colleague that Dr.

Joshi had made repeated misconduct allegations over fifteen

years that proved baseless and that Dr. Joshi “is consumed by

this history and attempts to bring those around him into the

same melancholy.”    Jeremias Decl. Ex. 122.      The comments do

nothing to demonstrate a pattern of retaliation, but rather show

that Dr. Joshi has been embroiled in conflict before the

allegations at issue in this case and had engendered critical

opinions about himself.     Because these conflicts predated his

research misconduct allegation against the Division Chief and

very few people actually knew about that allegation, there is no

basis to conclude that the defendants retaliated against Dr.

Joshi or failed to protect him from retaliation in the form of

damage to his reputation.

     Accordingly, the undisputed evidence supports dismissal of

his breach of contract claim on a damage to reputation theory.

      B. Breach of Covenant of Good Faith and Fair Dealing

     Dr. Joshi also alleges that the defendants breached the

covenant of good faith and fair dealing by failing to protect

Dr. Joshi from retaliation and by failing to meet the

investigation deadlines provided by the Research Misconduct

Policy.

     “Implicit in every contract is a covenant of good faith and

fair dealing which encompasses any promise that a reasonable

                                   44
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 45 of 54



promisee would understand to be included.”        Elmhurst Dairy,

Inc. v. Bartlett Dairy, Inc., 949 N.Y.S.2d 115, 118 (App. Div.

2012).   “Even if a party is not in breach of its express

contractual obligations, it may be in breach of the implied duty

of good faith and fair dealing . . . when it exercises a

contractual right as part of a scheme to realize gains that the

contract implicitly denies or to deprive the other party of the

fruit (or benefit) of its bargain.”       Id.   The covenant of good

faith and fair dealing “embraces a pledge that neither party

shall do anything which will have the effect of destroying or

injuring the right of the other party to receive the fruits of

the contract.”   511 W. 232nd Owners Corp. v. Jennifer Realty

Co., 773 N.E.2d 496, 500 (N.Y. 2002).

     The defendants first argue that the plaintiff cannot prove

a breach of the covenant of good faith and fair dealing because

the Policies are not contracts.      See Keefe v. N.Y. Law School,

897 N.Y.S.2d 94, 95 (App. Div. 2010) (“Absent the existence of a

contract, a claim alleging breach of the implied covenant of

good faith and fair dealing is legally unavailing.”)         However,

because there are disputed material facts about whether the

Policies are contracts, summary judgment is inappropriate on

that ground.

     The defendants next argue that, even if the Policies were

contracts, the defendants did not breach the covenant of good

                                   45
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 46 of 54



faith and fair dealing in effectuating those contracts.          A party

to a contract violates the covenant of good faith and fair

dealing when the party “directly violate[s] an obligation that

may be presumed to have been intended by the parties.”

Thyroff v. Nationwide Mut. Ins. Co., 460 F.3d 400, 407-08 (2d

Cir. 2006).   “The duty of good faith and fair dealing, however,

is not without limits, and no obligation can be implied that

would be inconsistent with other terms of the contractual

relationship.”   Dalton v. Educ. Testing Serv., 663 N.E.2d 289,

291-92 (N.Y. 1995).    Because there is a presumption that all

parties act in good faith, the party alleging a breach of the

covenant of good faith and fair dealing has the burden to prove

the absence of good faith.     Tractebel Energy Mktg., Inc. v. AEP

Power Mktg., Inc., 487 F.3d 89, 98 (2d Cir. 2007).

     The undisputed material facts demonstrate that the

defendants did not breach the covenant of good faith and fair

dealing in their implementation of the Policies.

     First, as described above, the defendants did not fail to

protect Dr. Joshi from retaliation.       After Dr. Joshi made his

allegation of research misconduct, he subsequently notified Ms.

Schrag that he believed he was being retaliated against for

making the research misconduct allegation.        The defendants

undertook a comprehensive investigation of Dr. Joshi’s

allegation of retaliation.     After Dr. Joshi emailed Ms. Schrag,

                                   46
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 47 of 54



Vice Dean Taylor, and Jeffery Kestler about potential

retaliation, those individuals took the appropriate actions to

investigate Dr. Joshi’s allegations of retaliation.         Dean Taylor

and Ms. Schrag discussed his non-clinical time and ECTs.           Dean

Taylor also investigated whether Dr. Joshi’s salary or funding

status had changed, and she contacted Dr. Solomon to investigate

Dr. Joshi’s requested joint appointment to Neurosurgery.           Ms.

Schrag separately discussed Dr. Joshi’s assignment to ECTs with

Dr. Emala, and she met with Dr. Joshi personally to discuss his

allegations.   After these preliminary steps, the defendants

placed OGC in charge to conclude the investigation.         OGC

investigated the allegations and sent a letter to Dr. Joshi’s

counsel explaining its conclusion on each individual allegation

of retaliation raised by Dr. Joshi.       Based on all these actions,

the undisputed material facts demonstrate that the University

took Dr. Joshi’s allegation of retaliation seriously and

conducted an appropriate investigation.       That Dr. Joshi does not

agree with the University’s conclusions does not, without more,

lead to a possible inference of the breach of the covenant of

good faith and fair dealing.

     Second, the defendants diligently complied with the

provisions set forth in the Research Misconduct Policy.           Dr.

Joshi asserts that the defendants took far longer to investigate

Dr. Joshi’s claim of research misconduct than provided for by

                                   47
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 48 of 54



the Research Misconduct Policy.      However, the Research

Misconduct Policy does not set forth a specific timeline in the

form of “an obligation that may be presumed to have been

intended by the parties.”     See Thyroff, 460 F.3d at 407-08.

Instead, the Research Misconduct Policy provides for general

estimated timelines for the various phases of the investigation,

and explicitly permits “one or more reasonable extensions” to

those timelines.    The explicit provision for extensions

demonstrates that the general timeline was not an obligation

that can be presumed to have been intended by the parties.

     In this case, each extension to the general timeline in the

investigation of Dr. Joshi’s allegation of research misconduct

was duly authorized by the Standing Committee and by the Office

of Research Integrity, as required by the Research Misconduct

Policy.   That the investigation took longer than Dr. Joshi

anticipated is not sufficient to infer a breach of the covenant

of good faith and fair dealing, especially because the

undisputed evidence confirms that each extension to the

investigation was authorized.      The plaintiff does not cite to

any evidence of bad faith with respect to the timeline of the

investigation, except the fact that it took longer than he

expected and that there were duly authorized extensions, as

contemplated by the Research Misconduct Policy.         Moreover, the

plaintiff does not cite to any evidence that he suffered any

                                   48
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 49 of 54



cognizable injury due to the length of the investigation of his

allegation of research misconduct.

     Accordingly, the undisputed material facts demonstrate that

the defendants did not breach the covenant of good faith and

fair dealing.

                        C. Promissory Estoppel

     Dr. Joshi alleges that he has suffered injury based on his

detrimental reliance on the promises of the defendants.

However, the undisputed material facts show that the Dr. Joshi

did not suffer any injury as a result of a promise by the

defendants.

     In New York, “promissory estoppel has three elements: a

clear and unambiguous promise; a reasonable and foreseeable

reliance by the party to whom the promise is made; and an injury

sustained by [the plaintiff].”      Cyberchron Corp. v. Calldata

Sys. Dev., Inc., 47 F.3d 39, 44 (2d Cir. 1995) (quoting Arcadian

Phosphates, Inc. v. Arcadian Corp., 884 F.2d 69, 73 (2d Cir.

1989)).   The doctrine of promissory estoppel can be invoked to

enforce a promise, absent consideration, where there has been

detrimental reliance, or to enforce a contract otherwise barred

by the Statute of Frauds.     See Merex A.G. v. Fairchild Weston

Sys., Inc., 29 F.3d 821, 824 (2d Cir. 1994); Ripple’s of

Clearview, Inc. v. Le Havre Assocs., 452 N.Y.S.2d 447, 449 (App.



                                   49
    Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 50 of 54



Div. 1982); see also Cyberchron Corp. v. Calldata Sys. Dev.,

Inc., 47 F.3d 39 (2d Cir. 1995).

      Dr. Joshi seeks to invoke promissory estoppel as a

substitute for consideration.        However, Dr. Joshi also contends

that there is consideration for the contracts formed by the

Policies, namely his continued employment.          Therefore, because

he contends that the Policies form binding contracts, the

doctrine of promissory estoppel is inappropriate in this context

because it is duplicative of the breach of contract claim.             See,

e.g., Gas Nat., Inc. v. Iberdrola, S.A., 33 F. Supp. 3d 373, 386

(S.D.N.Y. 2014) (dismissing promissory estoppel claim because it

was duplicative of a breach of contract claim); Simpri v. City

of New York, 00-cv-6712, 2003 WL 23095554, at *8 (S.D.N.Y. Dec.

30, 2003) (same); Four Finger Art Factory, Inc. v. Dinicola, No.

99-cv-1259, 2000 WL 145466, at *8 (S.D.N.Y. Feb. 9, 2000) (“[T]o

the extent that the plaintiff’s claim for promissory estoppel is

based on promises that are consistent with the undertakings

contained in the contract, the claim is that the defendants did

not perform their obligations under the contract and therefore

the claim should be dismissed as duplicative of the breach of

contract claim.”). 3



3 The defendants separately argue that the promissory estoppel claim fails
because the disclaimers demonstrate that the plaintiff could not have
reasonably relied on any promises contained within the Policies. However,
because there is a factual dispute as to whether Dr. Joshi viewed the
                                     50
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 51 of 54



     Moreover, the plaintiff’s promissory estoppel cause of

action independently fails because there is no cognizable

injury.   The Department kept Dr. Joshi’s lab open for years

after his research misconduct allegation, and it even provided

him with funding and non-clinical time when it was under no

obligation to do so.      The fact that Dr. Joshi did not get as

much funding or as much non-clinical time as he would have liked

does not suffice to show that he was injured as a result of a

promise made by the defendants.        With respect to Dr. Joshi’s

failed attempts at various promotions, he never was entitled to

those promotions and provided no evidence that could be

construed as a breach of a promise with respect to those

promotions or the process for selecting individuals hired for

those positions.     And for the other reasons articulated above,

the undisputed material facts demonstrate that Dr. Joshi did not

suffer an injury in the form of retaliation against him for his

research misconduct allegation against the Division Chief.

     Accordingly, the defendants are entitled to summary

judgment on the plaintiff’s promissory estoppel claim.

 D. Section 715-b of the New York Not-for-Profit Corporation Law

     Dr. Joshi alleges that the defendants violated Section

715-b of the New York Not-For-Profit Corporation Law, which



versions of the Policies with the disclaimers, summary judgment on that
theory is inappropriate.
                                     51
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 52 of 54



provides that certain non-for-profit corporations must “adopt a

whistleblower policy to protect from retaliation persons who

report suspected improper conduct.”       N.Y. Not-for-Profit Corp.

Law § 715-b(a).

     As this Court noted in the Opinion and Order on the motion

to dismiss, New York courts have been divided as to whether

Section 715-b implies a private right of action.         Recently, the

Appellate Division for the Second Department held that Section

715-b does create a private right of action for employees who

are retaliated against or subjected to an adverse employment

action.   Ferris v. Lustgarten Found., 2020 WL 7233682, at *3

(App. Div. Dec. 9, 2020).     This Court likewise found the

authority implying a private right of action to be more

persuasive.   See ECF No. 38, at 29-33.

     However, summary judgment should be granted dismissing this

cause of action because the undisputed material facts show that

the defendants complied with the statute.        The University did

have the relevant policies to protect whistleblowers and

diligently implemented and adhered to those policies.          As

contemplated by the statute, the University adopted the required

whistleblower protection policy and Dr. Joshi has pointed to no

evidence that the University’s Board failed to oversee its

whistleblower policy.    Section 715-b requires the boards of

nonprofits to “adopt, and oversee the implementation of, and

                                   52
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 53 of 54



compliance with” the whistleblower policy, N.Y. Not-for-Profit

Corp. Law § 715-b(a), but Dr. Joshi has presented no evidence

that the University failed to comply with the statute.

     To the contrary, the defendants have pointed to undisputed

evidence that the defendants implemented appropriate

whistleblower protections, diligently complied with those

policies at all steps of the relevant investigations, and did

not retaliate against Dr. Joshi.        See Kestler Decl. ¶¶ 2-4.     The

defendants have presented undisputed evidence that the

defendants adopted the relevant whistleblower policies, and that

OGC periodically reported to the Board with regard to compliance

issues, including with respect to substantiated reports of

compliance issues, such that the Board “oversee[s] the

implementation of, and compliance with” the relevant policies

See N.Y. Not-for-Profit Corp. Law § 715-b(a).        Dr. Joshi has not

presented evidence as to noncompliance with the statute in

general or in his case in particular.        He has not shown why the

defendants’ actions could be construed as insufficient under

Section 715-b. In particular, the defendants have shown that the

University conducted a thorough investigation of his claims

against the Division Chief, offered to protect him against

retaliation, and then investigated his claims that he was the

subject of retaliation.     The University found no evidence that

he was the victim of retaliation and the summary judgment record

                                   53
   Case 1:17-cv-04112-JGK-KHP Document 112 Filed 01/25/21 Page 54 of 54



supports that conclusion.     No reasonable jury could find a

violation of Section 715-b.

     Accordingly, the defendants are entitled to summary

judgment dismissing the plaintiff’s claim under Section 715-b.

                               CONCLUSION

     The Court has considered all the arguments of the parties.

To the extent not specifically addressed above, the arguments

are either moot or without merit.       For the reasons explained

above, the defendants’ motion for summary judgment is granted.

The Clerk is directed to enter judgment dismissing this case

with prejudice.    The Clerk is also directed to close all pending

motions and to close this case.

     SO ORDERED.

Dated:    New York, New York
          January 25, 2021              ______/s/ John G. Koeltl_____
                                               John G. Koeltl
                                        United States District Judge




                                   54
